Case 4:16-cv-14465-TGB-MKM ECF No. 60, PageID.2854 Filed 02/26/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 CHARLES FRALEY,                                 4:16-CV-14465-TGB

                  Plaintiff,
                                             ORDER GRANTING
       v.                                  PLAINTIFF’S MOTION TO
                                           SUBSTITUTE PARTY (ECF
 GENERAL MOTORS, LLC,
                                                  NO. 57)
                  Defendant.


      The estate of Plaintiff Charles Fraley has notified the Court that

Mr. Fraley passed away on September 5, 2020. See ECF No. 57. The
estate of Mr. Fraley moves to substitute party pursuant to Federal Rules
of Civil Procedure 25(a)(1). ECF No. 57. Defendant does not object

generally to the motion, but raises objections to the extent that “some
claims or some requested relief may not have survived.” ECF No. 58,
PageID.2851. This motion is well-taken and is hereby GRANTED. See

ECF No. 57.

IT IS SO ORDERED.


 Dated: February 26, 2021       s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                     1
Case 4:16-cv-14465-TGB-MKM ECF No. 60, PageID.2855 Filed 02/26/21 Page 2 of 2




                        Certificate of Service
       I hereby certify that this Order was electronically filed, and the
 parties and/or counsel of record were served on February 26, 2021.
                             s/A. Chubb
                             Case Manager




                                     2
